Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico (646) 536-7030 nlaudico@theruthgroup.com Almost Family Reports Second Quarter 2014 Results Louisville, KY, August 6, 2014 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three and six months ended June 30, 2014. Second Quarter Highlights: · Record net service revenues of approximately $125 million · Net income attributable to Almost Family, Inc. of $4.0 million, or $0.42 per diluted share · Diluted EPS from continuing operations of $0.43, including $0.08 of acquisition related expenses, excluding which diluted EPS would have been $0.51 · Results include Imperium-related operating results, which reduced diluted EPS from continuing operations for the quarter by $0.03, without which diluted EPS would have been $0.54 · Record Visiting Nurse segment net revenues of $99.4 million and record Personal Care segment revenues of $25.5 million · Acquired operations added $0.19 to diluted EPS from continuing operations for the quarter with SunCrest contributing $0.17 and Indiana Home Care contributing $0.02 · Efficiency gains in the balance of the business improved diluted EPS by $0.13, prior to the effects of Medicare rate cuts which reduced diluted EPS by $0.05. Comments on Second Quarter 2014 Results William Yarmuth, Chief Executive Officer, commented on the news:“We are extremely pleased with the performance of our business in this quarter, highlighted by the progress we are making in the integration of the SunCrest operations.Our results for the quarter show the highly accretive effect acquisitions can have on our financial performance.I want to take this opportunity to thank all our employees for their hard work, their devotion to their patients and their commitment to our Company during these times of transition.As we proceed with our integration work through the balance of 2014, we will return our attention to acquisition and development opportunities to continue the growth and expansion of our business.” Steve Guenthner, President, added:“As we stated previously, the Medicare rebasing adjustments are forcing us to address every opportunity to control costs without compromising the quality of care we provide our patients.While more opportunities remain to achieve savings, Almost Family Reports Second Quarter 2014 Results Page 2 August 6, 2014 we are particularly pleased that we have been able to move the needle in a very positive direction through much tighter adherence to our agency-level labor staffing standards.Additionally, we are making nice progress in Florida where we are well on our way to working through many of our previously discussed integration opportunities. Regarding proposed Medicare regulations for 2015 recently published by CMS, Guenthner commented: “We are pleased to see the overall positive tone of the proposed language including in particular the recision of the physician face-to-face narrative requirement that has proven so troublesome for the industry.Although there are more improvements that could be made, these are some of the most positively written proposed regulations we have seen since the implementation of the home health prospective payment system in 2000.We hope this indicates an inflection point in our regulators’ views on the value of our services and the contributions home health can make in addressing our national elder care issues.” Yarmuth added: “We are heartened by the greatly improved tone of the CMS proposed regulations.In addition, we are encouraged by recent comments issued by MedPac which highlight the increasingly important role home health services will play in the delivery of cost-effective care to our elderly, in particular when ACO’s are involved.We welcome this progress and will continue our Company’s efforts to work collaboratively with these policy-makers to lower costs, extend the life of the Medicare Trust Funds and improve the lives of America’s seniors enabling them to stay in their own homes as long as possible.” Yarmuth concluded:“Internally, our next challenge is to hold the line on our efficiency gains while turning our attention back to driving organic volume growth in our VN segment like we have been able to deliver in our PC segment.We are confident that as time goes by, the quality of our services and the compassionate care of our nearly 12,000 employees will continue to differentiate us in the marketplace.” Second Quarter Financial Results Almost Family reported second quarter results that included a full quarter of operating results for the following acquisitions, as compared to our results for the second quarter of 2013: · The December 6, 2013 acquisition of SunCrest added $35.1 million to revenue ($30.8 million VN and $4.3 million PC) and $0.17 to diluted EPS from continuing operations. · Improved cost controls, in particular tighter adherence to our agency-level labor staffing standards improved the efficiency of our care delivery allowing us to lower labor costs on very similar volumes improving diluted EPS by $0.13 as compared to the same quarter of last year. · The July 19, 2013 acquisition of Indiana Home Care Network added $2.6 million of revenue to the VN segment and $0.02 to diluted EPS from continuing operations.Indiana Home Care results will be included with same-store results starting with the third quarter of 2014. · The October 4, 2013 acquisition of our 61% interest in Imperium lowered diluted EPS from continuing operations by $0.03.Operating costs of $0.4 million associated with Imperium are included in our corporate expenses.Imperium did not generate material revenue in the period. Almost Family Reports Second Quarter 2014 Results Page 3 August 6, 2014 · One-time transaction costs, severance, wind-down, lease abandonment and transition costs related to the SunCrest transaction approximated $1.2 million ($0.08 per diluted share) in the quarter ended June 30, 2014. Excluding acquired revenue, Medicare rate cuts, from 2014’s rebasing, reduced revenue and operating income, by $0.8 million and diluted EPS from continuing operations by $0.05.VN segment Medicare admissions decreased organically by 0.9%, primarily in our Florida operations where we have overlap with SunCrest operations.Our PC segment hours of service and revenues grew organically by 1.5% and 4.1%, respectively and grew through acquisition by 13.8% and 20.9%, respectively. Our effective tax rate for the second quarter of 2014 was 39.2% compared to 41.8% for the second quarter of 2013. The Company reminded investors that the quarter ended June historically has higher patient volumes than the other quarters due to seasonality including in the State of Florida where the Company generates nearly 40% of its Visiting Nurse segment revenues. Six Month Period Financial Results Almost Family reported six month results that included a full six months of operating results for the following acquisitions, as compared to our results for the six month period of 2013: · The December 6, 2013 acquisition of SunCrest added $68.8 million to revenue ($60.7 million VN and $8.1 million PC) and $0.32 to diluted EPS from continuing operations. · Approximately $4.3 million ($0.28 per diluted share) of transition costs, primarily SunCrest, were incurred in the six months ended June 30, 2014. · The July 19, 2013 acquisition of Indiana Home Care Network added $5.1 million of revenue to the VN segment and $0.04 to diluted EPS from continuing operations · The October 4, 2013 acquisition of our 61% interest in Imperium lowered diluted EPS from continuing operations by $0.04.Operating costs of $0.7 million associated with Imperium are included in our corporate expenses.Imperium did not generate material revenue in the period. Medicare rate cuts in our VN segment, from 2014’s rebasing cuts and sequestration for episodes ending after March 31, 2013, reduced revenue and operating income by $2.4 million and diluted EPS from continuing operations by $0.15.VN segment Medicare admissions decreased organically by 3.5%, primarily in our Florida operations where we have overlap with SunCrest operations.Our PC segment hours of service and revenues grew by 3.3% organically and 13.5% through acquisition. Our effective tax rate for the six month period of 2014 was 39.7% compared to 39.2% for the six month period of 2013.The higher year to date 2014 income tax rate from continuing operations was primarily due to a benefit recognized in the first quarter of 2013 resulting from the January 2, 2013 retroactive extension of the Work Opportunity Tax Credit (WOTC).The WOTC has not yet been extended for 2014. Almost Family Reports Second Quarter 2014 Results Page 4 August 6, 2014 2015 Medicare Proposed Rule On July 1, 2014, CMS issued the proposed rule for 2015.The proposed rule included the maximum rebasing cut in Medicare reimbursement rates (3.5% rate reduction in each of the years 2014-2017) allowable by the Patient Protection and Affordable Care Act (the ACA), which was signed into law in March 2010.The rebasing cuts are in addition to other legislated cuts for that same period by the ACA.The 2015 proposed rule is currently open for comment.The final rule is expected to be released in late October 2014. Discontinued Operations In the first quarter of 2014, the Company’s VN segment exited a market in the Northeast through the closure of a branch location. In conjunction with the SunCrest acquisition, the Company acquired some operations which had been discontinued prior to acquisition.During the quarter ended June 30, 2013, the Company completed the sale of two Alabama locations, which operated in the VN segment.The operations and any related gain on sale for these operations were reclassified from continuing operations into discontinued operations for all periods presented. Definitions As used herein “CMS” means the Centers for Medicare and Medicaid Services, “MedPac” means the Medicare Payment Advisory Commission and “ACO” means Accountable Care Organizations as established by the ACA. Almost Family Reports Second Quarter 2014 Results Page 5 August 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Net service revenues $ Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Deal and transition costs Total general and administrative expenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income from continuing operations Discontinued operations: Loss from operations, net of tax of ($41), $49, ($90) and ($2) Gain on sale, net of tax of $973 - - Loss on discontinued operations ) Net income Net (income) loss attributable to noncontrolling interests ) - - Net income attributable to Almost Family, Inc. $ Per share amounts-basic: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ Discontinued operations ) Net income attributable to Almost Family, Inc. $ Per share amounts-diluted: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ Discontinued operations ) Net income attributable to Almost Family, Inc. $ Almost Family Reports Second Quarter 2014 Results Page 6 August 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) June 30, 2014 ASSETS (UNAUDITED) December 31, 2013 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - notes payable and capital leases TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility Deferred tax liabilities Other TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES NONCONTROLLING INTEREST - REDEEMABLE STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,562 and 9,500 issued and outstanding Treasury stock, at cost, 94 and 92 shares of common stock ) ) Additional paid-in capital Noncontrolling interest - nonredeemable ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Almost Family Reports Second Quarter 2014 Results Page 7 August 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, Cash flows of operating activities: Net income $ $ Loss on discontinued operations, net of tax ) ) Net income from continuing operations Adjustments to reconcile income to net cash of operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets 96 Accounts payable and accrued expenses ) Net cash (used in) provided by operating activities ) Cash flows of investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows of financing activities: Credit facility repayments, net ) - Proceeds from stock options exercises 39 - Purchase of common stock in connection with share awards ) - Tax impact of share awards ) ) Payment of special dividend in connection with share awards ) - Principal payments on notes payable and capital leases ) ) Net cash used in financing activities ) ) Cash flows from discontinued operations Operating activities ) Investing activities - Net cash provided by discontinued operations Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports Second Quarter 2014 Results Page 8 August 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended June 30, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % Operating income before corporate expenses: Visiting Nurse % % % Personal Care % Corporate expenses % % % Deal and transition costs % % NM Operating income % % % Interest expense, net ) -0.3 % ) % ) NM Income tax expense ) -2.1
